        Case 1:19-cr-00109-SPW Document 2 Filed 08/26/19 Page 1 of 3


                                                                F\LED
KARLA E. PAINTER
Assistant U.S. Attorney                                        AUG 26 2019
U.S. Attorney's Office                                               US District c ourt
James F. Battin U.S. Courthouse                              Clerk . f Montana - Billings
                                                           D\stnct o
2601 Second Ave. N., Ste. 3200
Billings, MT 59101
Phone: (406)657-6101
Fax: (406) 657-6989
E-mail: karla.painter@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

 UNITED STATES OF AMERICA,             CR 19- \c?\ -BLG- ~

             Plaintiff,                INDICTMENT

       vs.                             CONSPIRACY TO POSSESS WITH
                                       INTENT TO DISTRIBUTE
                                       METHAMPHET AMINE
 WILLIAM CURTIS HILL, JR.,             (Count I)
 and CHRISTINE JEAN REILING,           Title 21 U.S.C. § 846
                                       (Penalty: Mandatory minimum five years
             Defendants.               to 40 years imprisonment, $5,000,000 fine,
                                       and at least four years supervised release)

                                       POSSESSION WITH INTENT TO
                                       DISTRIBUTE METHAMPHETAMINE
                                       (Count II)
                                       Title 21 U.S.C. § 841(a)(l) and
                                       Title 18 U.S.C. § 2
                                       (Penalty: Mandatory minimum five years
                                       to 40 years imprisonment, $5,000,000 fine,
                                       and at least four years supervised release)

                                       TITLE 21 PENALTIES MAY BE
                                       ENHANCED BY PRIOR DRUG-
                                       RELATED FELONY CONVICTIONS
         Case 1:19-cr-00109-SPW Document 2 Filed 08/26/19 Page 2 of 3



THE GRAND JURY CHARGES:

                                      COUNTI

      That on or about February 22, 2019, at Ballantine, and within Yellowstone

County, in the State and District of Montana, the defendants, WILLIAM CURTIS

HILL, JR., and CHRISTINE JEAN REILING, knowingly and unlawfully conspired

and agreed with each other, and with other persons known and unknown to the

Grand Jury, to possess with the intent to distribute, in violation of 21 U.S.C.

§ 84l(a)(l), five or more grams of actual methamphetamine, a Schedule II

controlled substance, in violation of 21 U.S.C. § 846.

                                      COUNT II

      That on or about February 22, 2019, at Ballantine, and within Yellowstone

County, in the State and District of Montana, and elsewhere, the defendants,

WILLIAM CURTIS HILL, JR., and CHRISTINE JEAN REILING, knowingly

possessed, with the intent to distribute, five or more grams of actual

methamphetamine, a Schedule II controlled substance, and aided and abetted the

same, in violation of 21 U.S.C. § 84l(a)(l) and 18 U.S.C. § 2.




                                         2
     Case 1:19-cr-00109-SPW Document 2 Filed 08/26/19 Page 3 of 3



   A TRUE BILL.                        Foreperson signature redacted. Original document filed under seal.




                               FOREPERSON


L~k~C Z
KURTG.ALME




                                      Crim. Summons
                                      Warrant: \/              - -(-l-b--11--,-St-µ.fe- M~)
                                                              botk-::
                                      Bail:
                                              ----------



                                 3
